Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00492-CR

                                   Jeremy B.J. MILLER,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                    From the 432nd District Court, Tarrant County, Texas
                                Trial Court No. 1276453R
                      The Honorable Ruben Gonzalez, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED July 17, 2013.


                                              _____________________________
                                              Karen Angelini, Justice